Citation Nr: 0213949	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from November 1967 to June 
1969.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.   

When the veteran filed his claim, he was receiving a 30 
percent disability rating for PTSD.  In the August 1998 
decision, the RO assigned a temporary total rating from April 
1, 1998 to June 1, 1998, and a 50 percent rating thereafter.  
In the December 1998 supplemental statement of the case, the 
RO assigned a 70 percent rating for the veteran's PTSD, 
effective October 30, 1998.  In a January 1999 decision, the 
RO continued the 70 percent rating for PTSD, but assigned an 
effective date of March 2, 1998.  In the same decision, the 
RO separately assigned a total rating due to individual 
unemployability, effective March 2, 1998.  38 C.F.R. § 4.16 
(2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's PTSD is shown to equate or more closely 
approximate with total occupational and social impairment due 
to such symptoms as: limited social functioning, avoidance of 
family, and inability to retain employment.






CONCLUSION OF LAW

A rating of 100 percent for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, in light of the discussion below, the Board 
considers that VA's duties under the VCAA have been fulfilled 
to the extent possible.  Among other things, the VCAA 
provides that VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the September 1998 statement of the case, the 
December 1998 supplemental statement of the case.  The RO 
explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these circumstances, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met in order to decide this issue on 
appeal.




II.  Analysis

The veteran asserts that an evaluation in excess of 70 
percent is in order for his service-connected PTSD.  Under 
the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The appellant currently has a 70 percent rating for his PTSD 
as determined by the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).  A 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time and place; memory 
loss for names of close relatives, own occupation, or own 
name.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job). Scores ranging from 
31 to 40 represent major impairment in several areas such as 
work, family relations, judgment, thinking, or mood (e.g., 
neglects family and is unable to work).  Scores ranging from 
11 to 20 represent some danger of hurting self or others 
(e.g., suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).  See generally Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In reviewing the evidence of record for the veteran's 
service-connected disability, the Board is of the opinion 
that a disability evaluation of 100 percent is warranted 
pursuant to the Diagnostic Code 9411.  In support of this 
conclusion, the Board notes that the evidence of record, with 
particular emphasis on the VA examination and outpatient 
treatment reports, shows symptoms that more closely 
approximate total occupational and social impairment, 
specifically due to such symptoms as persistent delusions or 
hallucinations and a persistent danger of hurting self or 
others.  

A VA psychiatrist reported in September 1998 that the veteran 
had limited social functioning, he avoided his family, and 
his GAF score was 35.  Also, the veteran was the VA 
psychiatrist's patient.  According to a VAMC discharge 
summary, the veteran was hospitalized for nearly two months 
due to PTSD.  He was admitted with a GAF of 31.  As noted 
above, a GAF of 31 to 40 reflects major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood (e.g., neglects family and is unable to work).  The 
evidence also indicates that the veteran has been unemployed 
full-time since 1992.  

In light of the medical evidence that indicates that the 
veteran has limited social functioning, he avoids his family, 
he is unable to retain employment, and medical professionals 
have consistently assigned GAF scores that range between 31 
and 40, the Board finds that the veteran's manifestations of 
PTSD more closely approximate the criteria for a 100 percent 
schedular rating pursuant to Diagnostic Code 9411.  


ORDER

A rating of 100 percent is granted for PTSD subject to the 
law and regulations governing the payment of monetary awards.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

